UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file numbe 811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:1-630-241-4200 Date of fiscal year end:September 30 Date of reporting period:September 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Preferred and Income Securities Fund Destra Focused Equity Fund Annual Report September 30, 2011 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 4 Shareholder Expense Examples 13 Portfolio of Investments Destra Preferred and Income Securities Fund 14 Destra Focused Equity Fund 16 Statements of Assets and Liabilities 17 Statements of Operations 18 Statements of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 26 Board Considerations Regarding the Approval of the Investment Agreement and Investment Sub-Advisory Agreements 27 Supplemental Information 29 Board of Trustees and Officers 30 General Information 35 2 Dear Shareholder, We would like to take this opportunity to thank you for investing with Destra and welcome you as a shareholder into our Funds. At Destra we’ve engaged passionate, committed people with decades of knowledge in their areas of expertise to form our foundation. We believe that providing trusted financial services requires experienced talent. We are dedicated to the core value of building durable portfolios for investors like you. Our goal is to offer products from investment managers that have demonstrated a proven track record with unique and innovative investment strategies and who will maintain their investment discipline through all economic and market scenarios. Our focus is on bringing you experienced, institutional investment managers that seek to provide downside protection when markets fall and capture the upside when markets rise. At Destra we call this Responsible Alpha. This past year certainly has been witness to many different market scenarios. The Fourth Quarter of 2010 and the First Quarter of 2011 saw the market in rally mode as investors, despite developments in the Middle East and a devastating earthquake in Japan, focused on strong earnings and an increasingly positive economic backdrop. A steady start to the year quickly turned more turbulent as eight months of S&P gains came to an end in May as the markets sold off but, managed to recover almost all their loses by the end of June. During the 3rd quarter headlines became more negative and focused on weaker economic numbers and trouble within the European economies. The United States had its troubles as well, the S&P downgrade of US debt and wavering consumer sentiment. All of these events made for a very challenging market environment and the S&P 500 down -8.68% by the end of the quarter. It takes great faith for investors to continue to invest in this environment. Mutual fund purchases this year show that many investors have abandoned their long term asset allocation strategies. However investors who maintain their commitment to a well thought out investment plan should be rewarded in the long run. In fact, one of the things we look for in a manager is the discipline to continue implementing their investment strategy under various market scenarios. This same discipline should apply to investment managers and investors alike. We hope that this annual report answers your questions about your Destra Fund, its investments managers, and their discipline during this past year. We look forward to providing you fund and market updates during the upcoming year and thank you for your continued support of Destra. Sincerely , Peter Amendolair Chief Investment Officer Destra Capital Advisors LLC 3 Destra Preferred and Income Securities Fund Manager Discussion and Analysis What was the market environment like since the Fund’s inception on April 12, 2011? Conditions in financial markets are largely a tale of two houses – an ongoing economic drag from the residential housing market and a struggle of governments to get their financial houses in order. The drop in home prices and rise in foreclosures have eroded household wealth, pushed up savings, and slowed consumer spending, thus short-circuiting the cyclical recovery the economy normally would experience coming out of a deep recession. The resulting sluggish economic growth has encouraged companies to focus on reducing debt, lowering costs, and improving productivity. This has led to an unusual combination of strong profit growth and improving credit quality for corporations, but little improvement in employment. Finally, rising savings, limited demand for new investment, and highly accommodative monetary policy have pushed US Treasury rates to 60-year lows. As long as households seek to reduce indebtedness, which we expect will continue for some time, these conditions are likely to persist. At the same time, the deleveraging that began in the household sector has spread to the government sector. Investors are questioning governments’ ability and willingness to sustain current budgets and obligations, most visibly in the sovereign debt crisis boiling over in Europe. The uncertainty over how that situation will be resolved – and its short and long-term impact on the global economy – has sent many investors to the sidelines and out of risky assets. Although politicians are moving toward resolution of these issues, the solutions are often unpopular, and progress is likely to be slow. Regulatory Update There has been only limited progress in recent months on the two major regulatory efforts affecting the banking system, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank) and the Basel Committee on Banking Supervision’s third version of international bank capital standards (Basel III). Importantly, we are still waiting for the Fed’s proposed bank capital rules, which were due in the third quarter and begin to take effect in January 2013. It now appears that the Fed will publish its proposal late this year or early next year, which means final rules probably will not be promulgated until the end of 1Q2012 at the earliest. In the meantime, both bank issuers of preferred securities and investors in them will be left to guess what the final regulations will look like. We already know that trust preferred securities (TruPS) (which constituted approximately 33% of the Fund on September 30) will no longer fully qualify as Tier 1 capital for bank holding companies beginning in January 2013, with full phase-out by January 2016. However, we do not know for certain what other type(s) of preferred securities will qualify as Tier 1 capital. On one hand, this regulatory uncertainty has limited the amount of new issue supply in the preferred market, as banks cannot be sure that preferred stock issues sold today will qualify as Tier 1 capital in 2013 and beyond. On the other hand, regulatory uncertainty has not prevented bank issuers from redeeming TruPS that are expensive in today’s low-yield environment. Wells Fargo, Fifth Third Bancorp, Sovereign Bank, Barclays, HSBC, Keycorp, and US Bank are among the issuers that have called TruPS since the end of the first quarter. We anticipate that many more (but not all) TruPS, possibly including some held by the Fund, will be called when the Fed issues its bank capital rules. Which issues get called and which remain outstanding will depend upon both the terms of each issue and the capital costs and requirements of each issuer. We also anticipate, however, that once new bank capital rules are settled on, banks will issue new preferred securities that qualify as Tier 1 capital. It’s going to be an interesting period. On balance, we continue to believe that the Dodd-Frank and Basel III regulatory changes will be positive for investors in preferred securities. Banks will need to hold significantly more common equity capital than they have in the past. This will give banks much more capacity to absorb losses before preferred investments are in danger of impairment. In addition, other regulatory changes such as the Volker Rule and derivatives clearing and reporting requirements should reduce the risk profiles at banks. While all these regulatory changes create near-term uncertainty in the market, we think they will be beneficial for preferreds in the long run. What is the credit outlook for issuers of preferred securities in the coming 12 months? Credit quality in the U.S. continues to improve, albeit at a slower pace than last year given the recent slowdown in the economic recovery. Consistent with this constructive macroeconomic credit view, credit trends in the major sectors of the preferred market – banks, insurance and utilities – also are improving. Problem loans at banks are falling, with both 4 new delinquencies and charge-offs declining. While that improvement may pause given the recent slowdown in economic growth, we do not think it will worsen materially, and it should reaccelerate with stronger growth next year. Earnings at banks continue to recover from the financial crisis, although here too the pace of growth is likely to slow given (1) pressure on net interest margins from sluggish loan growth and low interest rates and (2) rising costs of regulatory compliance and, for some banks, mortgage-related litigation. Insurance company credit fundamentals remain healthy and business volumes generally have remained good. Property and casualty (P&C) companies have had to pay sizable claims on recent natural disasters, leading a number of them to announce third-quarter losses. However, their balance sheets are very strong (even after taking catastrophe claims into account), and P&C premiums are rising, which should help companies regenerate capital in the future. Life insurance companies are facing some earnings stress and balance sheet volatility, but most have comfortable capital cushions and solid earnings streams that can weather those near-term headwinds. Electric utilities have been an anchor of stability in recent years. While sales volumes are growing a little more slowly than expected due to sluggish economic activity in the first half of the year, balance sheets are strong and earnings are rising modestly on incremental (but rarely transformational) capital expenditures. As preferred investors, we are delighted with strong fixed-charge coverage and 9-10% return on equity, which is what we see at a number of utilities. Other sectors, including real estate investment trusts, pipeline, energy, and industrial companies show similar stable or improving credit profiles. This does not mean that all companies are performing equally well, of course – that’s why we do credit analysis. But it does indicate that the operating environment for most preferred issuers (with Europe being a notable exception) is reasonably good. What contributed to the Fund’s performance since its inception and what is the outlook going forward? During the Destra Preferred and Income Securities Fund’s first fiscal year (from inception in April through September 30), total return on Fund A class shares was 0.15% and Fund I Class shares was 0.23%. The Fund seeks total return, with an emphasis on high current income, by focusing on investments in preferred and other income-producing securities. While this performance was very good relative to the preferred market as a whole (and other markets as well), it was moderately disappointing in absolute terms. Despite positive fundamental credit trends, credit spreads to Treasuries widened sharply in the third quarter, and prices of preferred securities fell despite material decreases in long-term Treasury rates. Trading volumes for most preferred securities have declined recently, but by most measures the markets remain healthy. Flows tend to be “lumpier” indicating an increase in institutional trades along with a drop in retail activity. Price volatility remains stubbornly high for the traditionally sleepy preferred market. We expect this will persist over the near term as investor memories of the extreme price swings during the financial crisis are still fresh. We believe that three main investor worries caused the recent poor performance of preferreds – particularly in the financial services sector (which constituted about 75% of the Fund on September 30). First, the U.S. economy slowed in the first half of the year, but much of that weakness was not visible in the economic data until downwardly revised GDP was reported in late July. The weak data raised fears of renewed recession, deteriorating loan quality, and heightened sovereign risk. Second, the European sovereign debt crisis worsened materially in the third quarter. Meanwhile, European leaders moved only slowly toward a solution to the crisis. Given their sizable aggregate exposure to sovereign debt, many European financial institutions face potentially large losses if sovereign defaults spread beyond Greece, raising the risk of financial contagion. Finally, regulatory uncertainty left financial companies unsure of what capital instruments are appropriate for dealing with capital inadequacies. More importantly, it left investors unsure of what will happen to preferred securities if a company requires state support. As a result, it is impossible to generalize about which banks might receive state support, what form it might take, and what will happen to outstanding preferred securities if they do. These worries combined to send some preferred investors to the exits. We believe these concerns, while real, have gone too far. First, economic growth should improve in the U.S. after its poor performance in the first half of 2011. We do not expect strong growth, but we also do not expect recession, which should allow for the positive credit trends we have outlined to continue. Although recession is inevitable in Eurozone 5 countries that require a large dose of fiscal austerity, resolution of the sovereign debt crisis should set the stage for significantly stronger growth in the region. Second, European policymakers finally appear to be moving credibly to contain the crisis. Many European banks will need to be recapitalized, which should avert financial contagion and give countries more time to reduce their budget deficits and implement structural reforms to boost economic growth. As of September 30, about 16% of the Fund’s portfolio consisted of securities issued or guaranteed by banks based in Europe. Each of these companies has operations throughout the world, but is tied most closely to economic conditions in the Eurozone. We believe these issuers are well capitalized and well managed, and therefore better able to handle market turbulence. Away from financial services companies, as one might expect, the utility industry was the best performing sector of the preferred securities market during the quarter, with REITs and energy companies performing similarly well, as investors sought a safe haven from the turmoil in financials. The Fund’s modest overweight to these sectors (approximately 22% of the Fund as of September 30) contributed positively to its relative performance. At the end of the day, we believe long-term investors will continue to earn attractive returns on preferred securities, although there may be some bumps along the way. We will continue to manage the Fund as we have managed preferred portfolios for over 25 years – in quiet times and in crisis – with a disciplined eye on credit fundamentals, relative value and risk management. 6 Destra Preferred and Income Securities Fund Inception Date: April 12, 2011 Share Class 3 Months Life of Fund A at NAV -2.07 A With Load -6.46 -4.38 I at NAV -2.05 Preferred Benchmark -3.69 -2.57 Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of dividends. Industrial Sectors Weight Bank 46.3% Finance 2.3% Insurance 26.0% Utility 10.1% Energy 1.1% REIT 11.5% Cash 2.7% Security Types Weight Taxable (Flat) - Preferred 72.0% Taxable (Flat) Debt 3.0% Perpetual 11.0% Corporate Bond 3.0% Taxable Hybrid 9.0% Cash 2.7% Credit Quality Moody’s Standard & Poors A 4% A- 14% A- 4% BBB+ 12% BBB+ 8% BBB 11% BBB 19% BBB- 16% BBB- 41% BB+ 17% BB+ 20% BB 25% <BB 2% <BB 2% Cash 3% Cash 3% 7 Top 10 Issuers % of Total Investments Keycorp 4.5% Citigroup 4.3% Capital One Financial 4.3% Fifth Third Bancorp 4.2% PS Business Parks 4.2% PartnerRe 4.2% Wells Fargo 4.1% JPMorgan Chase 4.0% Duke Realty 3.9% Metlife 3.9% Per the prospectus, the Preferred and Income Securities Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement for Class A and Class I shares, is 1.60% and 1.32% respectively. The Fund’s expense ratio for its initial fiscal year is based on an assumed average asset level of $100 million. If assets are lower than $100 million, the expense ratio will be higher due to the inclusion of offering costs during the first 12 months of operations. If average assets of the Fund exceed $100 million during the Fund’s first 12 months, the expense ratio may be lower. There is a contractual/voluntary fee waiver currently in place for this Fund through March 31, 2014, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.50% and 1.22% for Class A and Class I shares respectively of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.50% and 1.22% for Class A and Class I shares respectively. Without this expense cap, actual returns would be lower. The Preferred Benchmark is calculated as the sum of 50% of the monthly return on the BofA Merrill Lynch 8% Capped Hybrid Preferred Securities IndexSM and 50% of the monthly return on the BofA Merrill Lynch 8% Capped Corporate U.S. Capital Securities Index. The BofA Merrill Lynch 8% Capped Hybrid Preferred Securities IndexSM includes taxable, fixed-rate, U.S. dollar denominated investment-grade, preferred securities listed on a U.S. exchange. The BofA Merrill Lynch 8% Capped Corporate U.S. Capital Securities IndexSM includes investment grade fixed rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators. Unlike the portfolio returns,the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 8 Destra Focused Equity Fund Manager Discussion and Analysis Fund Snapshot As sub-advisor for the Destra Focused Equity Fund (the “Fund”), WestEnd Advisors’ investment philosophy is that sector and industry performance is highly correlated with particular stages of the business cycle. They overweight equities in sectors of the S&P 500 Index they believe will experience economic tailwinds, and avoid investing in sectors they view as untimely at a particular stage of the business cycle. The result is a core investment style that shifts portfolio sector and style emphasis over cycles to seek to remain properly oriented and timely over a full economic and market cycle. In addition, the Fund is non-diversified and under normal circumstances is made up of about 20-25 stocks. How did the Fund perform since its inception on April 12th, 2011? Since inception of the Destra Focused Equity Fund on April 12, 2011 through September 30, 2011, Class A shares of the Fund provided a total return of -8.40%, at net asset value, while Class I shares of the Fund provided a total return of -8.27%. This compares with a return of -13.07% for the Fund’s benchmark, the S&P 500 Index. What was the market environment like during this period? The U.S. economy has continued to grow at a moderate pace since the Fund’s inception. The moderate pace of economic growth, however, was slower than some investors anticipated. A stronger dollar stemming from the end of the Federal Reserve’s $600 billion Treasury buying program (QE2) on June 30, 2011, along with indications of a slower pace of global growth, contributed to a decline in commodity prices. Uncertainty about slower growth and the fallout from the European sovereign debt troubles also weighed on the U.S. and overseas markets. Softer economic data in the U.S. during the second calendar quarter of 2011 was attributable in part to supply-chain disruptions from the Japanese earthquake and the normal variability in economic activity. The more recent economic data, however, indicates that the U.S. economy has picked up, despite weakness in sentiment-based indicators. Consumer spending has increased, and strong corporate profits have contributed to higher business capital expenditures. Businesses are not hiring rapidly, but layoffs are limited, which has kept workers’ sense of job security high. Which holdings contributed to the Fund’s performance? The largest positive contributor to the absolute performance of the Fund since inception was the Fund’s allocation to the consumer staples sector. Stock selection in that sector helped drive this performance, as two of those stocks were the best performing holdings in the Fund, Costco Wholesale Corp. (4.84% of the Fund) and Whole Foods Markets, Inc.(4.65% of the Fund). The largest contributor to the relative performance of the Fund since inception was the Fund’s underweighting of the financials sector. The Fund had no allocation to financials, which was the worst performing sector in the S&P 500 Index. Which holdings detracted from the Fund’s performance? The largest negative contributor to the absolute and relative performance of the Fund since inception was an overweighting of the information technology sector. The worst performing stock in the Fund since its inception, Research in Motion (not held at the end of the reporting period), was in the information technology sector. Research in Motion was sold due to concerns about the company’s future growth prospects, but the stocks of other information technology companies held in the Fund should perform well in the environment ahead. What is your outlook for the Fund in the coming 12 months? Our outlook for moderate economic growth in the U.S. continues to look solid. Healthy personal income growth and limited layoffs should support consumer spending. The fundamentals for high-end consumers look even better as the unemployment rate for workers with a college degree is well below the overall unemployment rate. Business spending should also remain strong in the environment ahead. High corporate profits and record levels of cash on corporate balance sheets in an uncertain economic environment give us confidence that businesses are likely to emphasize investment in technology to enhance productivity, and in turn, boost profit growth. We should continue to see differentiated sector performance, and we believe the Fund, with significant allocations to consumer discretionary and information technology, is well positioned for the period ahead. 9 Destra Focused Equity Fund Inception Date: April 12, 2011 Share Class 3 Months Life of Fund A at NAV -9.43 -8.40 A With Load -14.66 -13.69 I at NAV -9.35 -8.27 S&P 500 Index -13.87 -13.07 Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. A Class shares has a maximum sales charge of 5.75%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Returns for less than 1 year are not annualized. Fund returns include the reinvestment of distributions. Top Five Holdings: Ticker % of Fund VERIZON COMMUNICATIONS VZ 5.06% IBM JWN 5.05% AMERICAN TOWER CORP. Class A AMT 5.04% EMC CORP EMC 4.97% AUTODESK INC ADSK 4.96% Industry Sectors Weight Consumer Discretionary 35.00% Information Technology 35.00% Telecommunications 10.00% Consumer Staples 10.00% Health Care 10.00% Destra Focused Equity Fund S&P 500 # of Holdings 20 Wtd. Avg. Market Cap (%B) Price to Earnings;Trailing Operating 18.3x 12.4x Price to Book 44.0x 3.0x Per the prospectus, the Focused Equity Fund’s estimated total annual operating expense ratio, gross of any fee waiver or expense reimbursement for Class A and Class I shares, is 1.70% and 1.42% respectively. The Fund’s expense ratio for its initial fiscal year is based on an assumed average asset level of $100 million. If assets are lower than $100 million, the expense ratio will be higher due to the inclusion of offering costs during the first 12 months of operations. If average assets of the Fund exceed $100 million during the Fund’s first 12 months, the expense ratio may be lower. There is a contractual/voluntary fee waiver currently in place for this Fund through December 31, 2013, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 1.60% and 1.32% for Class A and Class I shares respectively of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% and 1.32% for Class A and Class I shares respectively. Without this expense cap, actual returns would be lower. 10 Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 11 Destra Funds Risk Disclosures This document may contain forward-looking statements representing Destra’s or the portfolio manager or sub-adviser’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statement involve risks and uncertainties. Because these forward-looking statement are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s or the portfolio manager or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Destra Focused Equity Fund Some important risks of the Focused Equity Fund are: Market Risk: The market values of securities owned by the Fund may decline, at times sharply and unpredictably, due to drops in the stock or other financial markets and therefore the value of Fund shares will fluctuate. Securities Selection Risk: Securities selected by the sub-advisor for the Fund may not perform to expectations. Sector Focus Risk: The Fund will typically focus its investments on companies within particular economic sectors. Developments affecting companies in those sectors will have a magnified effect on the Fund’s net asset value and total return. Non-Diversification/Limited Holdings Risk: The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. The Fund may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, experience increased volatility, and be highly concentrated in certain issues. Furthermore, because the Fund has a relatively small number of issuers, the Fund has greater susceptibility to adverse development in one issuer or group of issuers. Investment Strategy Risk: The Fund invests in common stocks of companies that the sub-advisor believes will perform well in certain phases of the economic business cycle. The sub-advisor’s investment approach may be out of favor at times, causing the Fund to underperform funds that also seek capital appreciation but use different approaches to the stock selection and portfolio construction process. Investment Risk: When you sell your shares of the Fund, they could be worth less than what you paid for them. Therefore, as with any mutual fund investment, you may lose some or all of your investment by investing in the Fund. See the prospectus for a complete listing of the principal risks. Destra Preferred and Income Securities Fund Some important risks of the Preferred and Income Securities Fund are: Market Risk: The market values of securities owned by the Fund may decline, at times sharply and unpredictably, and therefore the value of Fund shares will fluctuate. Preferred and Subordinated Security Risk: Preferred and other subordinated securities rank lower than bonds and other debt instruments in a company’s capital structure and therefore will be subject to a greater credit risk than those debt instruments. Distributions on some types of these securities may also be skipped or deferred by issuers without causing a default. Credit Risk: Credit risk is the risk that an issuer of a security will be unable or unwilling to make a dividend, interest, or principal payment when due and the related risk that the value of a security may decline because of an issuer’s ability to make such payments. Credit risk may be heightened for the Fund because the Fund may invest in “high yield” or “high risk” securities, which involve greater risk, including the possibility of default or bankruptcy, and are regarded as predominantly speculative with respect to the issuer’s capacity to pay dividends and interest and repay principal. Although the Fund intends to principally invest in investment-grade securities at the time of investment, there is no limit on the amount of below-investment-grade securities that the Fund may invest in. Therefore an investment in the Fund should be considered speculative. Interest Rate Risk: If interest rates rise — long-term rates in particular — the prices of fixed-rate securities held by the Fund will fall. Liquidity Risk: The fund is limited to investing up to 15% of its net assets in illiquid securities. These types of securities may have limited marketability and may be difficult to sell at favorable prices. Non-U.S. Investment Risk: Non-U.S. companies or U.S. companies with significant non-U.S. operations may be subject to risks in addition to those of companies that principally operate in the United States. This increased risk is a result of, among other things, regulatory, political, social, and economic developments abroad, different legal, regulatory, and tax environments, less liquidity and greater volatility, and a lack of uniform accounting, auditing, and financial reporting standards. Currency Risk: Changes in currency exchange rates may adversely affect the Fund’s net asset value, the value of dividends and interest earned, and gains and losses realized on the sale of securities. Non-Diversification Risk: The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility, and may be highly concentrated in certain securities. Securities Selection Risk: Securities selected by the Fund’s portfolio manager may not perform to expectations. This could result in the Fund’s underperformance compared to other funds with similar investment objectives. Investment Risk: When you sell your shares of the Fund, they could be worth more or less than what you paid for them. You may lose some or all of your investment in this Fund. Issuer Concentration in Industries with Regulated Capital Structure: Over 80% of preferred securities are issued by regulated companies in the banking, financial services, insurance, and utility industries, with the regulatory structure potentially providing insulation against credit default. In normal market conditions, the Fund will invest at least 25% of its assets in securities of companies principally engaged in the financial services industry. This policy makes the Fund more susceptible to adverse economic or regulatory occurrences affecting financial services companies, including the adverse effects of economic recession, currency exchange rates, government regulation, decreases in the availability of capital, volatile interest rates, and portfolio concentration in geographic markets and commercial and residential real estate loans. 12 Overview of Fund Expenses — As of September 30, 2011 (unaudited) As a shareholder of the Destra Investment Trust II, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 4/12/11* to 9/30/11” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Expenses Ratios Paid Beginning Ending During the During the Account Account Period Period Value Value 4/12/11* 4/12/11* 4/12/11* 9/30/11 to 9/30/11 to 9/30/11 Destra Preferred and Income Securities Fund Class A Actual $ $ % $ † Hypothetical (5% return before expenses) % †† Destra Preferred and Income Securities Fund Class I Actual % † Hypothetical (5% return before expenses) % †† Destra Focused Equity Fund Class A Actual % † Hypothetical (5% return before expenses) % †† Destra Focused Equity Fund Class I Actual % † Hypothetical (5% return before expenses) % †† * Commencement of operations. † Expenses are calculated using each Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 171/365 (to reflect commencement of operations). †† Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value for the period, multiplied by 183/365 (to reflect the six-months period). Hypothetical expenses assume the Fund was outstanding for a full six-month period and not the shorter actual period shown above. 13 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS September 30, 2011 Number Moody‘s of Ratings Shares Description (unaudited) Fair Value Long-Term Investments - 99.2% Preferred Securities - 84.4% Banks - 32.2% Barclays Bank PLC, PFD 7.750%, Series 4 (a) Baa3 $ Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Baa2 Fifth Third Capital Trust V, PFD 7.250% 08/15/67 Baa3 Fifth Third Capital Trust VI, PFD 7.250% 11/15/67 Baa3 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) A3 JPM Chase Capital XIX, PFD 6.625% 09/29/36, Series S A2 JPMorgan Chase Capital XXIV, PFD 6.875% 08/01/77, Series X A2 KeyCorp Capital X, PFD 8.000% 03/15/68 Baa3 Regions Financing Trust III, PFD 8.875% 06/15/78 B2 Santander Finance Preferred SA Unipersonal, PFD 10.500%, Series 10 (a) Baa2 SunTrust Capital IX, PFD 7.875% 03/15/68 Baa3 Wachovia Capital Trust IV, PFD 6.375% 03/01/67 Baa1 Diversified Financials - 12.9% Citigroup Capital XII, PFD 8.500% 03/30/40 Baa3 Citigroup Capital XIII, PFD 7.875% 10/30/40 Baa3 ING Groep NV, PFD 8.500% (a) Ba1 Merrill Lynch Preferred Capital Trust V, PFD 7.280%, Series F (a) Ba1 Morgan Stanley Capital Trust III, PFD 6.250% 03/01/33 Baa2 Insurance - 23.4% Axis Capital Holdings Ltd., PFD 7.250%, Series A (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 Ba1 Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Baa3 MetLife, Inc., PFD 6.500%, Series B (a) Baa2 Partnerre Ltd., PFD 7.250%, Series E (a) Baa1 Principal Financial Group, Inc., PFD 6.518%, Series B (a) Baa3 Renaissancere Holdings Ltd., PFD 6.080%, Series C (a) Baa2 Number Moody‘s of Ratings Shares Description (unaudited) Fair Value Real Estate - 8.8% Commonwealth REIT, PFD 7.250%, Series E (a) Baa3 $ Duke Realty Corp., PFD 6.600%, Series L (a) Baa3 6.950%, Series M (a) Baa3 PS Business Parks, Inc., PFD 6.875%, Series R (a) Baa3 7.000%, Series H (a) Baa3 Utilities - 7.1% Constellation Energy Group, Inc., PFD 8.625% 06/15/63, Series A Ba1 PPL Electric Utilities Corp., PFD 6.250% (a) Ba1 Total Preferred Securities (Cost $2,389,153) Capital Securities - 8.7% Diversified Financials - 4.4% Capital One Capital III 7.686% 08/15/36 Baa3 Energy - 1.1% Enterprise Products Operating LLC 8.375% 08/01/66 Ba1 Insurance - 3.2% Lincoln National Corp. 7.000% 05/17/66 Ba1 Total Capital Securities (Cost $246,521) Corporate Bonds - 6.1% Real Estate - 2.9% Commonwealth REIT, PFD 7.500% 11/15/19 Baa2 Utilities - 3.2% Southern Union Co. 8.250% 11/15/29 Baa3 Total Corporate Bonds (Cost $166,017) Total Long-Term Investments - 99.2% (Cost $2,801,691) The accompanying notes are an integral part of these financial statements. 14 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED September 30, 2011 Number of Shares Description Fair Value Money Market Mutual Funds - 2.7% Fidelity Institutional Money Market Prime, 0.07% (b) (Cost $75,438) $ Total Investments - 101.9% (Cost $2,877,129) Liabilities in excess of Other Assets - (1.9%) Net Assets - 100.0% $ % of Summary by Country Fair Value Net Assets Bermuda $ % Netherlands Spain United Kingdom United States Money Market Mutual Funds Total Investments Liabilities in excess of Other Assets ) ) Net Assets $ % LLC - Limited Liability Corporation NV - Publicly Traded Company PFD - Preferred Security PLC - Public Limited Company REIT - Real Estate Investment Trust (a) - Perpetual security (b) - Interest rate shown reflects yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 15 DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS September 30, 2011 Number of Shares Description Fair Value Common Stocks - 93.2% Automobiles & Components - 4.7% Johnson Controls, Inc $ Consumer Durables & Apparel - 9.0% Coach, Inc NIKE, Inc. - Class B Food & Staples Retailing - 9.1% Costco Wholesale Corp Whole Foods Market, Inc Pharmaceuticals, Biotechnology & Life Sciences - 9.4% Amgen, Inc Celgene Corp.* Retailing - 18.6% Bed Bath & Beyond, Inc.* Lowe’s Cos., Inc. Nordstrom, Inc Target Corp Semiconductors & Semiconductor Equipment - 4.6% Intel Corp Software & Services - 18.8% Adobe Systems, Inc.* Autodesk, Inc.* International Business Machines Corp Oracle Corp Technology Hardware & Equipment - 9.4% EMC Corp.* QUALCOMM, Inc Telecommunication Services - 9.6% American Tower Corp. - Class A* Verizon Communications, Inc Total Common Stocks (Cost $1,848,292) Number of Shares Description Fair Value Money Market Mutual Funds - 2.5% Fidelity Institutional Money Market Prime, 0.07% (a) (Cost $47,806) $ Total Investments - 95.7% (Cost $1,896,098) Other Assets in excess of Liabilities - 4.3% Net Assets - 100.0% $ * - Non-income producing security. (a) - Interest rate shown reflects yield as of September 30, 2011. The accompanying notes are an integral part of financial statements. 16 STATEMENTS OF ASSETS AND LIABILITIES September 30, 2011 Destra Preferred Destra and Income Focused Securities Equity Fund Fund Assets Investments in securities, at fair value $ $ Receivables: Capital shares sold — Due from the advisor Dividends and interest Investments sold — Foreign tax reclaims — Prepaid offering costs Prepaid expenses Total assets Liabilities Payables: Investments purchased — Transfer agent fees Legal fees Audit fees Trustees’ fees Other accrued expenses and liabilities Total liabilities Net Assets $ $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized depreciation on investments ) ) Net Assets $ $ Investments in Securities at Cost $ $ Net Assets Class A $ $ Class I $ $ Shares Outstanding Class A Class I Net Asset Value Per Share Class A $ $ Class I $ $ The accompanying notes are an integral part of financial statements. 17 STATEMENTS OF OPERATIONS For the period April 12, 2011* through September 30, 2011 Destra Preferred Destra and Income Focused Securities Equity Fund Fund Investment Income Dividend income $ $ Interest income — Total Investment Income Expenses Transfer agent fees Offering costs Legal fees Audit fees Shareholder reporting fees Trustees’ fees and expenses Insurance fees Administration and accounting fees Advisory fees Custody fees Shareholder services fees Distribution fees Class A Other fees Total expenses Less: expense waivers and reimbursements ) ) Net expenses Net Investment Income (Loss) $ $ ) Realized and Unrealized Gain (Loss): Net realized loss on investments in securities $ ) $ ) Net unrealized depreciation on investments in securities ) ) Net realized and unrealized loss on investments in securities ) ) Net Decrease in Net Assets Resulting from Operations $ ) $ ) * Commencement of operations. The accompanying notes are an integral part of financial statements. 18 STATEMENTS OF CHANGES IN NET ASSETS For the period April 12, 2011* through September 30, 2011 Destra Preferred Destra and Income Focused Securities Equity Fund Fund Decrease in Net Assets Resulting from Operations Net investment income (loss) $ $ ) Net realized loss from investments in securities ) ) Net unrealized depreciation from investments in securities ) ) Net decrease in net assets resulting from operations ) ) Class A Distribution to Shareholders From net investment income ) — Class I Distribution to Shareholders From net investment income ) — Class A Capital Share Transactions Proceeds from sale of shares Dividends reinvested — Cost of shares redeemed ) ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from sale of shares Dividends reinvested — Cost of shares redeemed ) — Net increase from capital share transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ Class A Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested — Shares repurchased ) ) Shares outstanding, end of period Class I Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested — Shares repurchased (4 ) — Shares outstanding, end of period * Commencement of operations. The accompanying notes are an integral part of financial statements. 19 FINANCIAL HIGHLIGHTS For the period April 12, 2011* through September 30, 2011 Beneficial interest outstanding throughout the period is presented below: Destra Preferred Destra and Income Focused Securities Equity Fund Fund Class A Net asset value, beginning of period $ $ Investment operations: Net investment income (loss)1 ) Net realized and unrealized loss ) ) Net Increase (decrease) in Net Asset Value from Operations ) Distributions to shareholders from Net investment income ) — Net asset value, end of period $ $ TOTAL RETURN2,4 % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s ommitted) $ $ Ratios to average net assets: Expenses, net of expense reimbursements/waivers3 % % Expenses, prior to expense reimbursements/waivers3 % % Net investment income3 % )% Portfolio turnover rate4 25
